Citation Nr: 0027848	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  99-12 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1958 to June 
1962.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  An unappealed rating decision dated in February 1988 most 
recently denied service connection for an acquired 
psychiatric disorder.

2.  The evidence associated with the claims file subsequent 
to the February 1988 rating decision is, by itself or in 
connection with evidence already of record, not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim for service 
connection for an acquired psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The RO's February 1988 decision denying entitlement to 
service connection for an acquired psychiatric disorder is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§  20.302, 
20.1103 (1999).

2.  The evidence received since the February 1988 rating 
decision is not new and material, and the requirements to 
reopen the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder have not been 
met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder has been previously 
considered and denied by the RO on numerous occasions.  
Initially, a February 1967 rating decision denied service 
connection for schizophrenic reaction.  Subsequently, a Board 
decision dated June 1975 upheld the RO's holding that the 
veteran had not presented new and material evidence in 
support of his claim.  By decision dated February 1988, the 
RO most recently denied the veteran's claim of service 
connection for an acquired psychiatric disorder.  The veteran 
was notified of this decision and provided with his appellate 
rights that same month, but he did not appeal the decision.

As the veteran did not file a Notice of Disagreement to the 
RO's February 1988 determination, that determination is 
final.  38 U.S.C.A. §§ 7105(a), (b)(1), (c) (West 1991); 38 
C.F.R. §§ 20.302, 20.1103 (1999).  Once an RO decision 
becomes final under 38 U.S.C.A. § 7105(a) (West 1991), absent 
the submission of new and material evidence, the claim may 
not thereafter be reopened or readjudicated by the VA.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999); 
Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  The Board 
must review all evidence submitted since the claim was 
finally disallowed on any basis.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

The veteran's claim for service connection for an acquired 
psychiatric disorder may, however, be reopened provided the 
veteran submits new and material evidence.  When a claim to 
reopen is presented, the VA must perform a three-step 
analysis, the first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (new and 
material evidence is "evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim").  Second, if the VA 
determines that the evidence is new and material, the VA must 
reopen the disallowed claim and determine "whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all of the evidence in support of the claim, 
generally presuming the credibility of that evidence."  
Elkins, 12 Vet. App. 218-19.  Third, if the claim is well 
grounded, the VA must comply with the duty to assist in the 
development of the claim under 38 U.S.C.A. § 5107(a), and 
then readjudicate the claim on the merits on the basis of all 
of the evidence of record.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the three-
step analysis set forth in Elkins), overruled on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 Fed. 
Cir. 2000).  The second and third steps become applicable 
only when each preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

The relevant evidence that was of record at the time of the 
RO's February 1988 denial consisted of the veteran's service 
medical records and numerous VA hospitalization and 
outpatient reports.

The service medical records, including the June 1962 
separation examination, contain no complaints, findings, or 
diagnoses related to an acquired psychiatric disorder.  VA 
hospital records show that the veteran was admitted on 
several occasions with the diagnosis of schizophrenic 
reaction or schizophrenia.  These hospitalizations occurred 
from December 1966 to January 1967, from April to August 
1968, from January 1969 to July 1970, from September 1970 to 
January 1971, from February 1971 to April 1972, from April to 
June 1972, and from May to October 1974.  During these 
hospitalizations, the veteran reported no psychiatric 
treatment in service and his psychiatric history was recorded 
as beginning with a nervous breakdown in 1965 or 1966 while 
working for Chrysler Corporation.

VA outpatient psychiatry records show that the veteran was 
followed from December 1974 to July 1975, from June to 
December 1976, and from January 1977 to November 1981.  A VA 
hospitalization report dated in September 1987 diagnosed the 
veteran with bipolar disorder and paranoid personality.  It 
was noted that he was having increasing difficulty 
functioning and getting along with coworkers, as well as mood 
swings, delusions, paranoia, and auditory hallucinations.

The additional pertinent evidence that has been associated 
with the veteran's claims file since the RO's February 1988 
denial includes February 1992 treatment records from 
Fallsview Psychiatric Hospital, October 1997 to June 1998 VA 
outpatient records, and a July 1999 statement from the 
veteran.

The records from Fallsview Psychiatric Hospital disclose that 
the veteran had a history of frequent hospital admissions and 
of discontinuing his medication when discharged.  He would 
then become agitated and a threat to the community.  He was 
diagnosed with schizoaffective disorder and antisocial 
personality disorder.  The VA clinical records show that the 
veteran was followed in the Haldol clinic and was given 
Prolixin injections.  In July 1999, the RO specifically 
requested that the veteran provide information as to whether 
he had received psychiatric treatment between 1962 and 1966.  
He responded that he had received psychiatric care from 
December 1966 to January 1967.

The Board finds that none of the evidence submitted since the 
RO's last final denial bears substantially and directly upon 
the specific matter under consideration, that is, whether the 
veteran's acquired psychiatric disability is related to his 
period of active service.  Prior to February 1988, the record 
included evidence that the veteran first received psychiatric 
treatment in 1966, a years following discharge from active 
service.  The record contained no medical opinion relating 
the veteran's current psychiatric disability to any incident 
of active service.

Likewise, the recently submitted evidence only confirms that 
the veteran has continued to receive treatment for his 
psychiatric disorder.  In fact, the record has consistently 
shown that the veteran did not receive medical care or a 
diagnosis of a psychiatric disorder until years after 
service.  The Board recognizes that the veteran apparently 
believes that he was discharged from active service due to 
his psychiatric condition or that he received service-
connected compensation in the past for such a disability.  
However, the record contains no evidence in support of these 
contentions and the veteran himself has reported no treatment 
prior to 1966.

Accordingly, the Board finds that the veteran has not 
submitted new and material evidence sufficient to reopen his 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  Therefore, the last prior denial 
remains final and the benefit sought on appeal must be 
denied.  The Board views its discussion as sufficient to 
inform the veteran of the evidence necessary to reopen his 
claim for service connection.  See Graves v. Brown, 8 Vet. 
App. 522, 524 (1996); Robinette, 8 Vet. App. at 77-78.


ORDER

New and material evidence not having been submitted, the 
veteran's claim for service connection for an acquired 
psychiatric disorder, is not reopened, and the appeal is 
denied.  



		
	RAYMOND F. FERNER
	Acting Veterans Law Judge
Board of Veterans' Appeals



 

